Case 19-31006-sgj7 Doc 35 Filed 04/10/19                 Entered 04/10/19 14:45:37   Page 1 of 14



Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
PROPOSED ATTORNEYS FOR DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                               §
                                                     §
ATLAS STONE DISTRIBUTION, INC.,                      §          CASE NO. 19-31006-sgj
                                                     §               Chapter 11
        Debtor.                                      §

                  DEBTOR’S APPLICATION FOR ORDER AUTHORIZING
                      THE EMPLOYMENT OF PAUL LUFKIN AS
                         CHIEF RESTRUCTURING OFFICER

        NO HEARING WILL BE CONDUCTED ON THIS APPLICATION
        UNLESS A WRITTEN OBJECTION IS FILED WITH THE CLERK OF
        THE UNITED STATES BANKRUPTCY COURT AND SERVED UPON
        THE PARTY FILING THIS PLEADING WITHIN TWENTY-ONE (21)
        DAYS FROM THE DATE OF SERVICE UNLESS THE COURT
        SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION.
        IF NO OBJECTION IS TIMELY SERVED AND FILED, THIS
        APPLICATION SHALL BE DEEMED TO BE UNOPPOSED, AND THE
        COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT.
        IF AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER,
        THE COURT WILL THEREAFTER SET A HEARING UNLESS IT
        DETERMINES THAT AN EVIDENTIARY HEARING IS NOT REQUIRED
        AND THAT THE COURT'S DECISION WOULD NOT BE
        SIGNIFICANTLY AIDED BY ORAL ARGUMENT. IF YOU FAIL TO
        APPEAR AT ANY SCHEDULED HEARING, YOUR OBJECTION MAY BE
        STRICKEN. THE COURT RESERVES THE RIGHT TO SET A HEARING
        ON ANY MATTER.




Debtor’s Application for Order Authorizing the Employment
of Paul Lufkin as Chief Restructuring Officer
Page 1
Case 19-31006-sgj7 Doc 35 Filed 04/10/19                Entered 04/10/19 14:45:37    Page 2 of 14




TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW, Atlas Stone Distribution, Inc. (“Debtor”), the Debtor and Debtor-in-

Possession in the above-styled and numbered case, and files this its application for entry of an

order authorizing the employment of Paul Lufkin as chief restructuring officer and financial

consultant (“CRO”) for the Debtor as of April 9, 2019, and in support of same would respectfully

show the Court as follows:

                                        I.      JURISDICTION

        1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

Consideration of this action is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                             II.      PROCEDURAL BACKGROUND

        2.      Debtor Atlas Stone Distribution, Inc. filed its voluntary petition under Chapter 11,

Title 11, of the United States Bankruptcy Code on March 22, 2019, in the United States Bankruptcy

Court for the Northern District of Texas, Dallas Division.

        3.      The Debtor is in the business of brokering the sale of granite, stone, quartz, and

onyx with facilities located in Carrollton, Texas, St. Louis, Missouri and Chicago, Illinois. No

trustee, examiner, or official committee has been appointed in the Bankruptcy Case.

        4.      The Debtor believes it would be in the best interest of the Debtor and its estate to

employ a CRO and have selected Mr. Lufkin to act as CRO. The Debtor believes that the

employment of a CRO will assist in operations and will save money for the estate as the fees to be

charged by Mr. Lufkin are reasonable and subject to Court approval.




Debtor’s Application for Order Authorizing the Employment
of Paul Lufkin as Chief Restructuring Officer
Page 2
Case 19-31006-sgj7 Doc 35 Filed 04/10/19                Entered 04/10/19 14:45:37      Page 3 of 14




                III.      BASIS FOR RETENTION OF PAUL LUFKIN AS CRO

        5.      In support of this Application, the Debtor relies upon the Declaration of Paul Lufkin

(the “Declaration”), attached hereto as Exhibit “A” and incorporated as if fully set forth herein.

Attached to the Declaration is the Resume for Mr. Lufkin.

        6.      Subject to the approval of this Court, the Debtor seeks to employ Mr. Lufkin as

CRO, under the terms set forth in this Application.

        7.      Mr. Lufkin provides management and financial advisory services to businesses.

        8.      The Debtor anticipates that Mr. Lufkin may render, without limitation, the

following management, financial advisory and accounting services as CRO (the “Services”) in the

Bankruptcy Case, which include:

                      Overall management of the Debtor including hiring and firing, defining
                       employees’ duties and responsibilities, and establishing compensation rates;
                      Preparation of the schedules and the statement of financial affairs and
                       preparation of monthly operating reports to support the Chapter 11 case
                       administration;
                      Review and assess cash flow and prepare forecasts and projections, and monitor
                       actual cash flow versus projections;
                      Prepare updated cash flow projections as needed to be filed with the court;
                      Provide testimony in bankruptcy court hearings as required;
                      Administer post-petition banking facilities;
                      Review ongoing strategic initiatives and assess financial and liquidity impact;
                      Negotiate/Communicate with lenders, creditors and stakeholders during the
                       bankruptcy proceeding;
                      Coordinate sales of assets, as may be required;
                      Direct operations with management including oversight and approval of
                       disbursements, and approval of all contracts and administrative services;
                      Preparation of periodic progress reports and review financial results with
                       stakeholders and lenders;
                      Engage personnel and professionals as may be required for orderly
                       administration of the bankruptcy case and the Company; and
                      Such other duties as mutually agreed upon or otherwise approved by the Court.

For purposes of performing the Services, the CRO shall be given full and complete access to the

Debtor’s premises, books, records, and computer systems, and the CRO will take steps where he

Debtor’s Application for Order Authorizing the Employment
of Paul Lufkin as Chief Restructuring Officer
Page 3
Case 19-31006-sgj7 Doc 35 Filed 04/10/19                Entered 04/10/19 14:45:37     Page 4 of 14




deems necessary to document and establish procedures and routines in order to assure

uninterrupted and accurate reporting to stakeholders.

        9.      The proposed engagement agreement is attached to the Declaration of Mr. Lufkin

and incorporated herein by this reference as if set forth in full for all purposes.

        10.     Subject to this Court’s approval of the Application, Mr. Lufkin is willing to serve

as CRO for the Debtor and to perform the services described herein.

        11.     Mr. Lufkin has the necessary financial background to deal effectively with many

of the needs that may arise in the context of the Debtor’s case. Given Mr. Lufkin’s background

and experience, the Debtor believes that this individual is well-qualified and uniquely able to

provide services to it in this Bankruptcy Case in the most efficient and timely manner. He

anticipates employing an associate with controller-level experience to be present at the premises

when Mr. Lufkin is not, who is well qualified in accounting and administrative processes.

        12.     Mr. Lufkin will maintain detailed, contemporaneous records of time and any actual

and necessary expenses, including mileage reimbursement at IRS rates, incurred in connection

with the rendering of his services and related services for the Debtor as described in the

Engagement Agreement attached to the Declaration and pursuant to the applicable guidelines of

the Court.

        13.     Mr. Lufkin was not employed pre-petition by the Debtor and therefore does not

have a pre-petition balance due from the Debtor.

        14.     The compensation to be paid to Mr. Lufkin shall be as follows:

                         Paul Lufkin                        $150.00 per hour
                         Associate                          $120.00 per hour

No retainer is being paid as part of this engagement.



Debtor’s Application for Order Authorizing the Employment
of Paul Lufkin as Chief Restructuring Officer
Page 4
Case 19-31006-sgj7 Doc 35 Filed 04/10/19                Entered 04/10/19 14:45:37     Page 5 of 14




        15.     To the best of the Debtor’s knowledge, Mr. Lufkin does not have any connection

with, or any interest adverse to, the Debtor, the Debtor’s estate, the Debtor’s significant creditors,

or other party-in-interest as set forth in the Declaration.       The Debtor further believes that

Mr. Lufkin is a “disinterested person,” as such term is defined in section 101(14) of the Bankruptcy

Code (as modified by section 1107(b) of the Bankruptcy Code) and as required under section

327(a) of the Bankruptcy Code.

        16.     Mr. Lufkin intends to apply to this Court for allowance on an interim and final basis

of compensation for services rendered and reimbursement of expenses in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules,

and any applicable orders of the Court.

                                IV.      AUTHORITY FOR RELIEF

        17.     The Bankruptcy Code authorizes a debtor-in-possession, with the Court’s approval,

to “employ one or more attorneys, accountants, appraisers, auctioneers or other professional

persons, that do not hold or represent an interest adverse to the estate, and that are disinterested

persons, to represent or assist the trustee in carrying out the trustee’s duties under this title.”

11 U.S.C § 327(a). As supported by the Declaration, the Debtor believes Mr. Lufkin is appropriate

to serve as the Debtor’s CRO under section 327(a).

        18.     Furthermore, section 328(a) of the Bankruptcy Code provides that a debtor “with

the court’s approval, may employ or authorize the employment of a professional person under

section 327 . . . on any reasonable terms and conditions of employment, including on a retainer,

on an hourly basis, or on a contingent fee basis.” 11 U.S.C § 328(a). The Debtor believes that

Mr. Lufkin’s rates are reasonable and comparable to the rates that would be charged by other

financial firms providing the same services in the Northern District of Texas.


Debtor’s Application for Order Authorizing the Employment
of Paul Lufkin as Chief Restructuring Officer
Page 5
Case 19-31006-sgj7 Doc 35 Filed 04/10/19                Entered 04/10/19 14:45:37     Page 6 of 14




                                            V.      PRAYER

        WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests entry of an

order (i) approving the Debtor’s retention of Paul Lufkin to serve as CRO for the Debtor pursuant

to sections 327(a) and 328(a) of the Bankruptcy Code, and (ii) granting the Debtor such other and

further relief as is just and proper.

        Dated: April 10, 2019.

                                                            Respectfully submitted,

                                                              /s/ Joyce W. Lindauer
                                                            Joyce W. Lindauer
                                                            State Bar No. 21555700
                                                            Joyce W. Lindauer Attorney, PLLC
                                                            12720 Hillcrest Road, Suite 625
                                                            Dallas, Texas 75230
                                                            Telephone: (972) 503-4033
                                                            Facsimile: (972) 503-4034
                                                            PROPOSED ATTORNEYS FOR DEBTOR



                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 10, 2019, a true and correct copy of the
foregoing Application has been served via United States first class mail, postage prepaid, to all
parties on the attached mailing matrix.

                                                              /s/ Joyce W. Lindauer
                                                            Joyce W. Lindauer




Debtor’s Application for Order Authorizing the Employment
of Paul Lufkin as Chief Restructuring Officer
Page 6
                Case 19-31006-sgj7 Doc 35 Filed 04/10/19          Entered 04/10/19 14:45:37    Page 7 of 14
Label Matrix for local noticing          1100 Commerce Street                        Adam Reed
0539-3                                   Room 1254                                   8390 LBJ Freeway, Suite 570
Case 19-31006-sgj11                      Dallas, TX 75242-1305                       Dallas, TX 75243-1188
Northern District of Texas
Dallas
Wed Apr 10 11:27:17 CDT 2019
Airhant Impex                            Alliance                                    Andrade
48 West 48th Street, Suite 712           1855 East Main St., Suite 14-122            RUA UM, Quadra UM
New York, NY 10036-1713                  Spartanburg, SC 29307-2309                  S-N CIVIT 1-29.168-020
                                                                                     Serra - ES, Brazil


Anthony Begon                            Apollo Logistics                            Atlas Stone Distribution, Inc.
2323 Ross Avenue                         5201 Blue Lagoon Drive                      1540 Champion Drive
Suite 1900                               8th Floor, Suite 881                        Suite 200
Dallas, TX 75201-2721                    Miami, FL 33126-2064                        Carrollton, TX 75006-6813


Attorney General of Texas                BBK Westport                                BBVA Compass Credit Card
Bankruptcy Division                      1401 S. Brentwood Blvd., Suite 900          3040 E. Trinity Mills Rd.
P O Box 12548                            St. Louis, MO 63144-1409                    Carrollton, TX 75006-2320
Austin, TX 78711-2548


Brasigran                                COB                                         COI
Rua 3B n 115 Civit II                    3333 Lee Parkway, Suite 600                 3333 Lee Parkway, Suite 600
Serra ES Brazil 29168-069                Dallas, TX 75219-5117                       Dallas, TX 75219-5117



CRP-2 Mid South Industrial LLC           Carrollton-Farmers Branch ISD               Carrollton-Farmers Branch ISD
16253 Swingley Ridge Rd., Suite 150      c/o Perdue Brandon Fielder et al            CO Perdue Brandon Fielder et al
Chesterfield, MO 63017-1728              500 E Border St, Suite 640                  500 East Border Street, Suite 640
                                         Arlington, TX 76010-7457                    Arlington, TX 76010-7457


Chase Auto Finance                       Choan Changie Ceramic Co.                   Christopher J. Jameson Jr.
PO Box 90107                             Fengyi Development area                     5429 LBJ Freeway, Suite 700
Fort Worth, TX 76101                     Gengyang, Guxiang Chaozhou                  Dallas, TX 75240-2610
                                         Guandong China


Cincinnati Insurance                     Costa Granitos                              Coyote Logistics
9330 LBJ Freeway, Suite 810              Rus Atalydes Moreira de Sousa               960 North Point Parkway, Suite 150
Dallas, TX 75243-4338                    502 CIVIT1 - Serra - Espirito Santo         Alpharetta, GA 30005-4123
                                         Brazil


Dallas County                            Dallas County, Tarrant County               EULER HERMES N.A as Agent for ECHO GLOBAL LO
co Linebarger Goggan Blair & Sampson     Linebarger, Goggan, Blair & Sampson, LLP    800 Red Brook Blvd, No.400C
2777 N. Stemmons Frwy, Suite 1000        CO Laurie A. Spindler                       Owings Mills, MD 21117-5173
Dallas, TX 75207-2328                    2777 N. Stemmons Fwy Suite 1000
                                         Dallas, TX 75207-2328

Echo Logistics                           Elegant Stone                               Esse International
600 West Chicago Ave., Suite 725         1050 Nelson parkway                         3372 S. El Rancho Road
Chicago, IL 60654-2522                   Viroqua, WI 54665                           Salt Lake City, UT 84109-3212
                Case 19-31006-sgj7 Doc 35 Filed 04/10/19         Entered 04/10/19 14:45:37    Page 8 of 14
Export Development Canada                Fortuna                                    Francesco Di Pietro
CO Anthony J. Begon                      12614 Torbay Drive                         Moses & Singer LLP
Bell Nunnally & Martin LLP               Boca Raton, FL 33428-4835                  405 Lexington Avenue
2323 Ross Aveue, Suite 1900                                                         New York,NY 10174-1299
Dallas, TX 75201-2721

GTS Cargo                                Gramazini                                  Gramobel
1760 NW 94th Avenue                      Corrego do P acote, s-n - Distrito         Rod. ES 489, s-n - Km 03
Miami, FL 33172-2336                     de Vila Paulista                           CEP 29.490-000
                                         Barra de Sao Francisco - ES, 29800-000     Atilio Vivacqua ES Brasil
                                         Brazil

Graniti                                  Grapevine-Colleyville ISD                  Grapevine-Colleyville ISD
Rod. Nova Veneccia Colatina              c/o Perdue Brandon Fielder et al           CO Perdue Brandon Fielder et al
KM 126.5, Lote 2, Quadra 1               500 E Border Street                        500 East Border Street, Suite 640
Polo Industrail, Sao Cristovao - CEP     Suite 640                                  Arlington, TX 76010-7457
29830-000 Nova Venecia - ES - Brazil     Arlington, TX 76010-7457

Guangdong                                Guidoni                                    Gullo International
No. 3 Erhuan Road                        Rod. Do Cafe km48 Zona Rural               1100 Landmeir Rd.
Xingtan Town, Shunde, Foshan City        Sao Domingos do Norte                      Elk Grove Village, IL 60007-2419
Guangdong China                          Brazil 29745


Honor Logistics                          (p)ILLINOIS DEPARTMENT OF REVENUE          Instyle Granite and Marble
5200 Hollister Street, Suite 101         BANKRUPTCY DEPARTMENT                      8255 Campwood
Houston, TX 77040-6298                   P O BOX 64338                              Houston, TX 77055
                                         CHICAGO IL 60664-0338


Interglobo                               Internal Revenue Service                   Internal Revenue Service
2 Colony Road                            Centralized Insolvency Operations          Mail Code DAL-5020
Jersey City, NJ 07305-4502               PO Box 7346                                1100 Commerce Street
                                         Philadelphia, PA 19101-7346                Dallas, Texas 75242-1100


International Stones                     Jeffrey R. Sandberg                        Kovach Law Firm P.L.L.C.
Plot-E5, Spicot Ph 2 Road                8350 N. Central Expressway                 170 Westcott Street
Sipcot, Phase II Industrial Complex      Suite 1111                                 Houston, TX 77007-7003
Spicot Ph 2, Housur                      Dallas, TX 75206-1625
Tamil Nadu 635109 India

Law Offices of James S. Johnson          Linebargar Goggan Blair & Sampson          MM Rocks
2340 E. Trinity Mills Rd.                2777 N. Stemmons Freeway                   Telangana, Bollaram Industrial Area
Suite 300                                Suite 1000                                 Hyderabad, Telangana 502325
Carrollton, TX 75006-1947                Dallas, TX 75207-2328                      India


MSI INternational                        Mark A. Bukaty                             Marudhar
2095 N. Batavia Street                   13155 Noel Road                            SY No 277-1 & 277-2 Reddiyur
Orange, CA 92865-3101                    Suite 900                                  Pottanen-Virudhasampally Rd.
                                         Dallas, TX 75240-6882                      Pottanen Village, Meuur Dam-636 453
                                                                                    Tamil Nadu, India

Meditarranean Shipping Company           Mehta Legal                                Mirasol Soapston
700 Watermark Blvd.                      3400 Airport Avenue                        3372 S. El Rancho Road
Mount Pleasant, SC 29464-5729            Suite 20                                   Salt Lake City, UT 84109-3212
                                         Santa Monica, CA 90405-6123
                Case 19-31006-sgj7 Doc 35 Filed 04/10/19              Entered 04/10/19 14:45:37    Page 9 of 14
PKD Logistics                              Paccar Leasing Company                        Philip D. Collins & Associates, P.C.
5604 Wendy Bagwell Parkway                 10620 N. Stemmons Freeway                     Attn: Craig Luffy
Suite 223                                  Dallas, TX 75220-2427                         9330 LBJ Freeway, Suite 810
Hirma, GA 30141-7814                                                                     Dallas, TX 75243-4338


Polycor                                    Primestone                                    Proserv
76 rue Saint Paul, Suite 100               45 Sheppard Avenue, Suite 412                 PO Box 670965
Quebec City Quebec G1K 349                 Toronto, ON M2N 5W9                           Houston, TX 77267-0965
Canada                                     Canada


Quintairos Prieto Wood & Boyer             RNS Properties, LLC                           Rajendra Pahuja
9200 South Dadeline Blvd.                  1540 Champion Drive                           908 Berkshire Road
Suite 100                                  Carrollton, TX 75006-6813                     Southlake, TX 76092-4926
Miami, FL 33156-2703


Red Graniti SPA                            Ritu Pahuja                                   Santo Antonio
54100 Massa -MS Italy Bia                  908 Berkshire Road                            Rod. DO Contorno KM 2.5
Dorsal 12 Italy                            Southlake, TX 76092-4926                      Fazenda Monte, Libano Mail Box 456
                                                                                         Cachoerio DO Itapemirim 29300
                                                                                         Brazil

Saudi Marble Granite                       Savino Del Bene                               Shi - Hwa Stones Co. Ltd.
844 Valley Road                            1905 S. Mount Prospect Rd.                    2816 Tice Creek Drive
Wayne, NJ 07470-2942                       Unit D                                        Suite 7
                                           Des Plaines, IL 60018-1856                    Walnut Creek, CA 94595-3216


Siva Stones                                Tarrant County                                Teller Levit & Silvertrust PC
Plot No 3 & 4 Apiic BP Sez Annani Villag   Linebarger, Goggan, Blair & Sampson, LLC      19 South LaSalle Street
Maddipadu Mandal Prakasam                  CO Laurie A. Spindler                         Suite 701
Dist Ap India                              2777 N. Stemmons Freeway Suite 1000           Chicago, IL 60603-6369
                                           Dallas, TX 75207-2328

Texas Comptroller of Public Accounts       (p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       Texas Workforce Commission
Courtney J. Hull                           REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION   101 East 15th Street
P.O. Box 12548                             PO BOX 13528                                  Austin, TX 78778-0001
Austin, TX 78711-2548                      AUSTIN TX 78711-3528


Thor Granitos                              U. S. Attorney General                        U. S. Trustees Office
Rua Murilo Portugal                        Department of Justice                         1100 Commerce Street
112 4 Andars Francisco Niter               Main Justice Building                         Room 976
Rio De Janerio BR 24360-410                10th & Constitution Ave., NW                  Dallas, TX 75242-0996
                                           Washington, DC 20530-0001

UMB Bank N.A.                              UMB Corporate Card                            United States Trustee
1010 Grand Blvd.                           PO Box 419734                                 1100 Commerce Street
Kansas City, MO 64106-2220                 Kansas City, MO 64141-6734                    Room 976
                                                                                         Dallas, TX 75242-0996


Valwood Improvement Authority              Valwood Improvment Authority                  Vickers
CO Perdue Brandon Fielder et al            c/o Perdue Brandon Fielder et al              10F., No. 7, Sec. 1 Dunhua South Road
500 East Border Street, Suite 640          500 E Border Street                           Songshan District
Arlington, TX 76010-7457                   Suite 640                                     Taipei City, 105 Taiwan
                                           Arlington, TX 76010-7457
               Case 19-31006-sgj7 Doc 35 Filed 04/10/19                       Entered 04/10/19 14:45:37              Page 10 of 14
Weha                                                   West Quartz                                          Xiamen Further Star
7606 Whitehall Executive Center Drive                  3520 W. Miller Rod, Suite 130                        Room 1502 No. 201
Suite 400                                              Garland, TX 75041-6031                               Hongye Building Hubin Road
Charlotte, NC 28273-0122                                                                                    Xiamen China


Joyce W. Lindauer
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road
Suite 625
Dallas, TX 75230-2163



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Dept. of Revenue                              (d)Internal Revenue Service                          Texas Comptroller of Public Accounts
Attn: Bankruptcy Unit                                  Ogden, UT 84201                                      Revenue Accting Div - Bankr Section
PO Box 19035                                                                                                PO Box 13528
Springfield, IL 62794-9035                                                                                  Austin, TX 78711-3528




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Rafiky International Inc. d/b/a West Q              (u)Selva Stone Export, LTD                           (u)Anjalee Granite
                                                                                                            Plot No. 32, APIIC BP SEZ
                                                                                                            Annangi Village
                                                                                                            Maddipadu Mandal, Prakasam


(u)Marmi Rocco                                         (u)Pedra Do Frade                                    (u)Sati Granite
Via del Marmo 285-e                                    Rod BR 101 Km 396                                    Sy NO 566-567 & 39-2
37020 Volargne di bolce                                s-n - Permetral                                      Kamandoddi & Subburgiri -Village
Verona                                                 Rio Novo do Sul-ES-Brazil                            Pathakotta Rd, Hosur - 635 117
                                                       29.290-000 Postal Service 15

(u)Sava Stone                                          (u)Selva Stone                                       (u)Stone Mix
Sede Amm:37015 Domegliara                              399-1-5, Sanlinayanapalli Village                    Rod. Engenhero Fabiano Vivacqua
ialy Bia Casetta 7 34A                                 Emakkainatham Post                                   SN - JM 1.8 - Central Praque
                                                       Bargue-635104, Krishnagiri, DR                       Cachoerio De Itapemirim
                                                                                                            ES - CEP 29313-158

(u)UMB Bank, N. A.                                     End of Label Matrix
                                                       Mailable recipients    93
                                                       Bypassed recipients    10
                                                       Total                 103
Case 19-31006-sgj7 Doc 35 Filed 04/10/19   Entered 04/10/19 14:45:37   Page 11 of 14
Case 19-31006-sgj7 Doc 35 Filed 04/10/19   Entered 04/10/19 14:45:37   Page 12 of 14
Case 19-31006-sgj7 Doc 35 Filed 04/10/19         Entered 04/10/19 14:45:37       Page 13 of 14



                                  TERMS OF RETENTION


 •   Overall management of the Debtor of the company including hiring and firing, defining
     employees’ duties and responsibilities, and establishing compensation rates;
 •   Preparation of schedules and the statement of financial affairs and preparation of
     monthly operating reports to support the Chapter 11 case administration;
 •   Review and assess cash flow and prepare forecasts and projections, and monitor actual
     cash flow versus projections;
 •   Prepare updated cash flow projections as needed to be filed with the court;
 •   Assist in preparing and assembling information for exhibits to motions for relief that may
     be filed with the court and support the Debtor's bankruptcy counsel in same;
 •   Provide testimony in bankruptcy court hearings as required;
 •   Administer post-petition banking facilities;
 •   Review ongoing strategic initiatives and assess financial and liquidity impact;
 •   Negotiate/Communicate with lenders, creditors and stakeholders during the bankruptcy
     proceeding;
 •   Coordinate sales of assets, as may be required;
 •   Direct operations with management including oversight and approval of disbursements, and
     approval of all contracts and administrative services;
 •   Preparation of periodic progress reports and review financial results with stakeholders and
     lenders;
 •   Engage personnel and professionals as may be required for orderly administration of
     bankruptcy case and the Company; and
 •   Such other duties as mutually agreed upon or otherwise approved by the Court.




*Subject to approval by the Bankruptcy Court.
*Rates as set forth in Application for Retention and subject to change on 30 days' notice to
client and court.




                                                               EXHIBIT “1”
       Case 19-31006-sgj7 Doc 35 Filed 04/10/19 Entered 04/10/19 14:45:37                            Page 14 of 14
                                           Paul G. Lufkin
                                                   3228 River Bend Drive
                                                      Hurst,TX 76054
                                                       469-340-2810

PROFESSIONAL           Former Certified Public Accountant, Oklahoma from 1985 to 1992. License lapsed for other pursuits

EXPERIENCE
July 12 – Present      CRESTVIEW ADVISORS / CMA PARTNERS Chief Operating Officer
                       - Preparation of sale of companies - LW Environmental Services 2013, Oklahoma Prime Energy 2018
                       - Successful in raising $15 Million in total commercial loans and lines
                       - New Phoenix Metals, assistant to CRO, Systems work to satisfy court reporting requirements
                       - AGAP Life Offerings, assistant to CRO, Systems work to satisfy court reporting requirements

Nov 08 – July 12       LIVING WATER FUNDING / Bedford, TX Owner
                       - Successful in raising $5 Million in total commercial loans and lines

July 05 – Nov 08       QUEST CONCEPTS LLC / Keller, TX Chief Financial Officer
                      - Luxury Home Builder, responsible for all financial processes and functions

July 99 – Nov 07       REDLINER EQUIPMENT, Ada, OK Owner and Creator
                      - Online Internet Surplus Industrial Equipment, 1,500 page website

Oct 94 – Feb 99         THE GOOD WATER COMPANY, Ruidoso, NM / Ada, OK Owner
                       - Half a million in sales.
                       - The Largest Water Purification Company on the Internet in terms of number of products carried and
                        number of world wide web pages.
                      - Featured on Home and Garden TV as the Water Expert for 21st Century Homes.
                      - Sold company in February 1999 to an Oil Company – Aladdin Middle East

No v 9 1 - Oc t 9 4    RECOLL MANAGEMENT, Boston MA Special Projects Coordinator, ORE Division
                       - Responsible for writing Other Real Estate Owned division report
                       - Managing and Marketing former assets of Bank of New England on behalf of the FDIC. $6 Billion
                         dollar portfolio. $700 Million Real Estate Portfolio.
                       - Coordinated all special projects within real estate division.
                       - Designed, programmed, and implemented Real Estate Database for entire
                        division of 100 people. Direct report to Division Head.

April 89 - April 91    CYRK INTERNATIONAL, Gloucester, MA Controller
                       - $2.5 Million importer of custom made sports bags
                       - Responsible for entire accounting function.
                               - Designed and programmed Importing tracking model.
                               - Financial Statements, cost analysis, budgets, taxes.
                               - P.O. Issuance, generation of Letters of Credit, broker communications, cash management.

July 88 - March 89     T. KARONIS INC., Marblehead, MA Controller
                       - $3 Million construction company (no longer in operation).
                       - Responsible for entire accounting function.
                                - Designed and programmed all accounting and reporting software.
                                - Designed and programmed job cost system.

June 87 – July 88      MISSIONARY TO THE PHILIPPINES
                       Under the oversight of Burlington church of Christ, Burlington, MA. Wayne Carroll and Jim Woodruff,
                       Elders

August 85 - Feb 87     BOSTON CHURCH OF CHRIST, Lexington, MA Controller
                       - Responsible for Mission Budgets, Cost Analysis, Record Reconstruction
                       - Responsible for entire day to day accounting function.

EDUCATION              Oklahoma University, Norman, OK
                       Bachelor of Arts in Public Administration, December 1981, GPA: 3.43/4.0

PERSONAL               Born January 2, 1960 - Five children - Married - References available upon request

                                                                                        EXHIBIT "2"
